POWER OF ATTORNEY I, the undersigned Director of Calvert Variable Products, Inc. (“CVP”), hereby constitute William M. Tartikoff, Ivy Wafford Duke, Lancelot A. King and Andrew K. Niebler my true and lawful attorneys, with full power to each of them, (i)to sign for me, in my name and in the appropriate capacities, the Registration Statement on FormN‑14 relating to the proposed merger of Calvert VP Inflation Protected Plus Portfolio into Calvert VP Investment Grade Bond Index Portfolio, each a series of CVP, including any amendments to the Registration Statement filed by CVP relating thereto, (ii) to take all such other actions, in my name and on my behalf, as they may deem necessary or advisable to effect the foregoing merger, and (iii) to do all such things, in my name and on my behalf, that they may deem necessary or advisable for registering, maintaining registration, or claiming and maintaining exemptions from registration of CVP with any government agency in any jurisdiction, domestic or foreign, in connection with the foregoing merger. The same persons are authorized generally to do all such things in my name and behalf to comply with the provisions of all federal, state and foreign laws, regulations, and policy pronouncements affecting CVP in connection therewith, including, but not limited to, the Securities Act of 1933, the Securities Exchange Act of 1934, the Investment Company Act of 1940, the Investment Advisers Act of 1940, the Internal Revenue Code of 1986, and all state laws regulating the securities industry. When any of the above-referenced attorneys signs my name to any document in connection therewith, the signing is automatically ratified and confirmed by me by virtue of this Power of Attorney. WITNESS my hand on the date set forth below. June 27, 2014 /s/ William Lester Date Signature /s/ LuAnn Damewood William Lester Witness Name of Director LuAnn Damewood Witness Name (Printed) POWER OF ATTORNEY I, the undersigned Director of Calvert Variable Products, Inc. (“CVP”), hereby constitute William M. Tartikoff, Ivy Wafford Duke, Lancelot A. King and Andrew K. Niebler my true and lawful attorneys, with full power to each of them, (i)to sign for me, in my name and in the appropriate capacities, the Registration Statement on FormN‑14 relating to the proposed merger of Calvert VP Inflation Protected Plus Portfolio into Calvert VP Investment Grade Bond Index Portfolio, each a series of CVP, including any amendments to the Registration Statement filed by CVP relating thereto, (ii) to take all such other actions, in my name and on my behalf, as they may deem necessary or advisable to effect the foregoing merger, and (iii) to do all such things, in my name and on my behalf, that they may deem necessary or advisable for registering, maintaining registration, or claiming and maintaining exemptions from registration of CVP with any government agency in any jurisdiction, domestic or foreign, in connection with the foregoing merger. The same persons are authorized generally to do all such things in my name and behalf to comply with the provisions of all federal, state and foreign laws, regulations, and policy pronouncements affecting CVP in connection therewith, including, but not limited to, the Securities Act of 1933, the Securities Exchange Act of 1934, the Investment Company Act of 1940, the Investment Advisers Act of 1940, the Internal Revenue Code of 1986, and all state laws regulating the securities industry. When any of the above-referenced attorneys signs my name to any document in connection therewith, the signing is automatically ratified and confirmed by me by virtue of this Power of Attorney. WITNESS my hand on the date set forth below. June 30, 2014 /s/ Barbara J. Krumsiek Date Signature /s/ Brandy Shine Barbara J. Krumsiek Witness Name of Director Brandy Shine Witness Name (Printed) POWER OF ATTORNEY I, the undersigned Director of Calvert Variable Products, Inc. (“CVP”), hereby constitute William M. Tartikoff, Ivy Wafford Duke, Lancelot A. King and Andrew K. Niebler my true and lawful attorneys, with full power to each of them, (i)to sign for me, in my name and in the appropriate capacities, the Registration Statement on FormN‑14 relating to the proposed merger of Calvert VP Inflation Protected Plus Portfolio into Calvert VP Investment Grade Bond Index Portfolio, each a series of CVP, including any amendments to the Registration Statement filed by CVP relating thereto, (ii) to take all such other actions, in my name and on my behalf, as they may deem necessary or advisable to effect the foregoing merger, and (iii) to do all such things, in my name and on my behalf, that they may deem necessary or advisable for registering, maintaining registration, or claiming and maintaining exemptions from registration of CVP with any government agency in any jurisdiction, domestic or foreign, in connection with the foregoing merger. The same persons are authorized generally to do all such things in my name and behalf to comply with the provisions of all federal, state and foreign laws, regulations, and policy pronouncements affecting CVP in connection therewith, including, but not limited to, the Securities Act of 1933, the Securities Exchange Act of 1934, the Investment Company Act of 1940, the Investment Advisers Act of 1940, the Internal Revenue Code of 1986, and all state laws regulating the securities industry. When any of the above-referenced attorneys signs my name to any document in connection therewith, the signing is automatically ratified and confirmed by me by virtue of this Power of Attorney. WITNESS my hand on the date set forth below. June 30, 2014 /s/ M. Charito Kruvant Date Signature /s/ Constance C. Castrence M. Charito Kruvant Witness Name of Director Constance C. Castrence Witness Name (Printed) POWER OF ATTORNEY I, the undersigned Director of Calvert Variable Products, Inc. (“CVP”), hereby constitute William M. Tartikoff, Ivy Wafford Duke, Lancelot A. King and Andrew K. Niebler my true and lawful attorneys, with full power to each of them, (i)to sign for me, in my name and in the appropriate capacities, the Registration Statement on FormN‑14 relating to the proposed merger of Calvert VP Inflation Protected Plus Portfolio into Calvert VP Investment Grade Bond Index Portfolio, each a series of CVP, including any amendments to the Registration Statement filed by CVP relating thereto, (ii) to take all such other actions, in my name and on my behalf, as they may deem necessary or advisable to effect the foregoing merger, and (iii) to do all such things, in my name and on my behalf, that they may deem necessary or advisable for registering, maintaining registration, or claiming and maintaining exemptions from registration of CVP with any government agency in any jurisdiction, domestic or foreign, in connection with the foregoing merger. The same persons are authorized generally to do all such things in my name and behalf to comply with the provisions of all federal, state and foreign laws, regulations, and policy pronouncements affecting CVP in connection therewith, including, but not limited to, the Securities Act of 1933, the Securities Exchange Act of 1934, the Investment Company Act of 1940, the Investment Advisers Act of 1940, the Internal Revenue Code of 1986, and all state laws regulating the securities industry. When any of the above-referenced attorneys signs my name to any document in connection therewith, the signing is automatically ratified and confirmed by me by virtue of this Power of Attorney. WITNESS my hand on the date set forth below. June 30, 2014 /s/ Arthur James Pugh Date Signature /s/ Sharon H. Pugh Arthur James Pugh Witness Name of Director Sharon H. Pugh Witness Name (Printed) POWER OF ATTORNEY I, the undersigned Director of Calvert Variable Products, Inc. (“CVP”), hereby constitute William M. Tartikoff, Ivy Wafford Duke, Lancelot A. King and Andrew K. Niebler my true and lawful attorneys, with full power to each of them, (i)to sign for me, in my name and in the appropriate capacities, the Registration Statement on FormN‑14 relating to the proposed merger of Calvert VP Inflation Protected Plus Portfolio into Calvert VP Investment Grade Bond Index Portfolio, each a series of CVP, including any amendments to the Registration Statement filed by CVP relating thereto, (ii) to take all such other actions, in my name and on my behalf, as they may deem necessary or advisable to effect the foregoing merger, and (iii) to do all such things, in my name and on my behalf, that they may deem necessary or advisable for registering, maintaining registration, or claiming and maintaining exemptions from registration of CVP with any government agency in any jurisdiction, domestic or foreign, in connection with the foregoing merger. The same persons are authorized generally to do all such things in my name and behalf to comply with the provisions of all federal, state and foreign laws, regulations, and policy pronouncements affecting CVP in connection therewith, including, but not limited to, the Securities Act of 1933, the Securities Exchange Act of 1934, the Investment Company Act of 1940, the Investment Advisers Act of 1940, the Internal Revenue Code of 1986, and all state laws regulating the securities industry. When any of the above-referenced attorneys signs my name to any document in connection therewith, the signing is automatically ratified and confirmed by me by virtue of this Power of Attorney. WITNESS my hand on the date set forth below. July 1, 2014 /s/ Frank H. Blatz Jr. Date Signature /s/ Joanne F. Blatz Frank H. Blatz Jr. Witness Name of Director Joanne F. Blatz Witness Name (Printed) POWER OF ATTORNEY I, the undersigned Director of Calvert Variable Products, Inc. (“CVP”), hereby constitute William M. Tartikoff, Ivy Wafford Duke, Lancelot A. King and Andrew K. Niebler my true and lawful attorneys, with full power to each of them, (i)to sign for me, in my name and in the appropriate capacities, the Registration Statement on FormN‑14 relating to the proposed merger of Calvert VP Inflation Protected Plus Portfolio into Calvert VP Investment Grade Bond Index Portfolio, each a series of CVP, including any amendments to the Registration Statement filed by CVP relating thereto, (ii) to take all such other actions, in my name and on my behalf, as they may deem necessary or advisable to effect the foregoing merger, and (iii) to do all such things, in my name and on my behalf, that they may deem necessary or advisable for registering, maintaining registration, or claiming and maintaining exemptions from registration of CVP with any government agency in any jurisdiction, domestic or foreign, in connection with the foregoing merger. The same persons are authorized generally to do all such things in my name and behalf to comply with the provisions of all federal, state and foreign laws, regulations, and policy pronouncements affecting CVP in connection therewith, including, but not limited to, the Securities Act of 1933, the Securities Exchange Act of 1934, the Investment Company Act of 1940, the Investment Advisers Act of 1940, the Internal Revenue Code of 1986, and all state laws regulating the securities industry. When any of the above-referenced attorneys signs my name to any document in connection therewith, the signing is automatically ratified and confirmed by me by virtue of this Power of Attorney. WITNESS my hand on the date set forth below. July 1, 2014 /s/ Cynthia H. Milligan Date Signature /s/ Robert S. Milligan Cynthia H. Milligan Witness Name of Director Robert S. Milligan Witness Name (Printed) POWER OF ATTORNEY I, the undersigned Director of Calvert Variable Products, Inc. (“CVP”), hereby constitute William M. Tartikoff, Ivy Wafford Duke, Lancelot A. King and Andrew K. Niebler my true and lawful attorneys, with full power to each of them, (i)to sign for me, in my name and in the appropriate capacities, the Registration Statement on FormN‑14 relating to the proposed merger of Calvert VP Inflation Protected Plus Portfolio into Calvert VP Investment Grade Bond Index Portfolio, each a series of CVP, including any amendments to the Registration Statement filed by CVP relating thereto, (ii) to take all such other actions, in my name and on my behalf, as they may deem necessary or advisable to effect the foregoing merger, and (iii) to do all such things, in my name and on my behalf, that they may deem necessary or advisable for registering, maintaining registration, or claiming and maintaining exemptions from registration of CVP with any government agency in any jurisdiction, domestic or foreign, in connection with the foregoing merger. The same persons are authorized generally to do all such things in my name and behalf to comply with the provisions of all federal, state and foreign laws, regulations, and policy pronouncements affecting CVP in connection therewith, including, but not limited to, the Securities Act of 1933, the Securities Exchange Act of 1934, the Investment Company Act of 1940, the Investment Advisers Act of 1940, the Internal Revenue Code of 1986, and all state laws regulating the securities industry. When any of the above-referenced attorneys signs my name to any document in connection therewith, the signing is automatically ratified and confirmed by me by virtue of this Power of Attorney. WITNESS my hand on the date set forth below. July 3, 2014 /s/ Alice Gresham Bullock Date Signature /s/ Traci Goldt Alice Gresham Bullock Witness Name of Director Traci Goldt Witness Name (Printed)
